                                               17D01 -21 02-CT-000005                                                         Filed: 2/23/2021 3:50   PM
                                                                                                                                               Clerk
 USDC IN/ND case 1:21-cv-00119-HAB-SLC
                               DeKalb Superiordocument
                                               Court   6 filed 02/23/21 page 1 of 6
                                                                                1                                             DeKalb County, Indiana




STATE OF INDIANA                        )                             IN       THE DEKALB SUPERIOR COURT
                                        )           ss
COUNTY OF DEKALB                        )                             CAUSE NO.

TAMARAH KUMP,                                       )

                                                    )

      Plaintiff,                                    )

                                                    )

V.                                                  )

                                                    )

PARAGON STEEL                                       )

ENTERPRISES, LLC,




                                                          M
                                                    )

                                                    )

      Defendant.                                    )




      Plaintiff,   by   counsel, alleges against the Defendant as follows:


          1.   The      Plaintiff is        Tamarah      Kump Who     ﬁled a Charge 0f Discrimination With                   EEOC

               (#470-2020-03378), a copy 0f which                         is   attached hereto,         made   a part hereof, and


               incorporated herein as Exhibit “A”.                        The   EEOC        issued a Dismissal and Notice of


               Rights on December                   1,   2020 (Exhibit “B”), and                this   Complaint has been ﬁled

               within ninety (90) days after receipt thereof.


               Defendant Paragon Steel Enterprises,                       LLC       is   an “employer” for purposes 0f Title


               VII 0f the Civil Rights Act 0f 1964, U.S.C.                                  §    20006    et seq.     (“Title VII”).


               Defendant       is   a   company authorized           t0   do business        in the State    of Indiana, and does


               so at 4211 County              Road       61, Butler, Indiana 46721.


               Plaintiff alleges             that       she was    discriminated            against,     retaliated    against,    and

               discharged by Defendant in Violation of Title VII for the reasons, and based upon


               the facts, set forth in Exhibit               “A”   t0 this Complaint.


          4.   Plaintiff alleges that she                 was sexually harassed and subjected                  to a hostile       work
 USDC IN/ND case 1:21-cv-00119-HAB-SLC document 6 filed 02/23/21 page 2 of 6


                 environment because 0f her sex.                Plaintiff   was spoken      t0 in a    condescending


                 manner by a male coworker Who would                 also   make   inappropriate     comments     that    he


                 never   made   to   male employees.          Plaintiff   complained about the harassment and

                 discrimination and reported       it   t0   Todd Lanning on        or about   May   13, 2020.      After


                 reporting the sex harassment and discrimination, Plaintiff was retaliated against                        by

                 being written up for false and made-up reasons, for Which she suffered unwarranted


                 disciplinary actions.     These write-ups were           false   and pretextual and were designed

                 t0   punish Plaintiff for reporting sexual harassment.


            5.   Plaintiff   was terminated approximately            three (3)    weeks   after reporting the sexual


                 harassment and discrimination.


            6.   As    a direct and proximate result 0f the discrimination, retaliation and wrongful


                 discharge, Plaintiff suffered the loss 0f her job and job-related beneﬁts including


                 income.      Plaintiff also suffered mental anguish, emotional distress, ﬁnancial


                 distress, humiliation, inconvenience,            and other damages and          injuries.       Plaintiff


                 seeks compensatory, and due t0 Defendant’s intentional conduct, Plaintiff also


                 seeks punitive damages.


                 WHEREFORE,            Plaintiff   prays       for   judgment        against   the    Defendant           for


        compensatory damages, punitive damages, reasonable attorney’s fees and                        costs,   and for all

        other just and proper relief in the premises.


                                             JURY DEMAND

        Pursuant t0 Rule 38 of the Indiana Rules 0f Trial Procedure, Plaintiff demands a                          trial   by

jury in this action.
USDC IN/ND case 1:21-cv-00119-HAB-SLC document 6 filed 02/23/21 page 3 of 6


                                        Respectfully submitted,


                                        CHRISTOPHER C. MYERS & ASSOCIATES


                                        /s/   Christopher C. Myers
                                        Christopher C. Myers, #10043-02
                                        809 South Calhoun Street, Suite 400
                                        Fort Wayne, IN 46802
                                        Telephone: (260) 424-0600
                                        Facsimile:  (260) 424-0712
                                        Email: cmyers@myers—1aw.com
                                        Attorneyfor Plaintiﬂ’
—n
JUL/BU/ZUZU/THU

      EEO: Farms(11m9)
                                  [ll
                                        17D01-2102-CT-000005
             USDC IN/ND case 1:21-cv-00119-HAB-SLC
                                           DeKalb Superiordocument
                                         :06 PM
                                                           Court 1 6 filed 02/23/21
                                                                                Equalpage
                                                                                           Filed: 2/23/2021 3:50 PM

                                                                                          4 DeKalb
                                                                                      Employment
                                                                                                               Clerk
                                                                                            of 6 County, Indiana
                                                                                                              FAX        No.                                  Opportunity CPOIBMﬁssion
                                                                                                                                                           Indianapolis District Office
                                                                                                                                                               RFCF—‘IVFD 07/30/9090
                            CHARGE OF DISCRIMINATION                                                                        Charge Presented To:                        Agencyaes) Charge No(s):

                         ”?.gmmzsasrrgézmmwM                                                                                     D FEM                                      470-2020-03378
                                                                                                                                 D      EEOC
                                                                                                                                                          ‘



                                                               Equal Employment Opportunity Commission                                                                                            and     EEOC
                                                                           egg or Iocamgoncy. any                   Ir

      Name (Indiéata Ma, Ma.      M's.)                                                                                                 Home Puma          (Ina;   Area code;                um of mm
      Tamarah Kmnp                                                                                                                      260-446-6549
      sueét Address                                                                             GIN. State    and ZIP Code

      13013 Elsworth               Btreat,      Leo, Indiana 46765
      Named   is the Employer. Labor Organlzatlon. Employment Agency. Apprsmiaeship Committee. or State or Local Government                                                   Agency That Believe
                                                                                                                                                                                              I

      Discrlmlnatad Ag alnst Ma or others, (If mm‘a man two. list under PARTICULARS below.)

      Name                                                                                                                              Nu. Emplnyzaa,        Mamba:          Pheua ND.    (Include Area        0060)

      Paragon Steel Enterprises,                      LLC                                                                                             50+                     260-868-1 100
      sweet Address                                                                             City.   State and ZIP     Code

  4211 County Road 61, Butler, Indiana 46721
      Name                                                                                                                              No-      Employm. Membm               Phona Nu. ﬁnaiude Area Code)



  Street Addless                                                                                cm. Shale and zlP Code



  DISCRIMINATIUN EA$ED                  ON {Check appropriate bux(ss).)                                                                               omega) DISCRIMINATION TOOK pLAcE


       E]         RAGE
                            E]           coma.
                                                        E       SEX
                                                                               E]       RELIGmN
                                                                                                 D                 NATIONAL ORIGIN
                                                                                                                                                                 Earliest

                                                                                                                                                                 2019                  June
                                                                                                                                                                                                  Lalasi

                                                                                                                                                                                                   4.      2020
                        RETALIATION

                        D     OTHER (SPBGIM
                                               m       AGE
                                                                D         DISABILITY
                                                                                                D           GENE'HG INFORMATION

                                                                                                                                                               m            CONTINUING ACTION
  THE PARTICULARS ARE               {1f addlﬂona!   paper is naadsd. attach extra ehaeﬂ'a”:



             I.     Complainant Tamarah Kump alleges that she was sexually harassed and subjected to a hosﬁle work
                       cnvironment, and then suffered a retaliatory discharge aﬁm- reporting sexual harassment, all
                       contrary to Title "VII ofthe Civil Rights Act of 1964, 42 U.S.C. § 2000a er seq. (“Title VII”).


             II.    Complainant alleges that sha was harassed by Ken Heirﬁngera-Bawan because she was a female. Ken
                       would speak in a condescending manner to Complainant and other woman on a daily basis. He did
                       not speak to men in the same way he spoke to woman. Ken would also make inappropriate
                       cements that he would never make to male: employees. Andrea Smith witnessed Ken speaking to
                       same way to other female empluyaes, hut most of the time he would wait until he was alone with
                       Complainant (and other women) to say inappropriate things.

             III.   Complainant repmted the harassment to Todd Lanning on or about                                                           May        13,      2020.



                                                                                          Continued on Page 2

   want this charge mad with bath thé-EEOC and the State or Inca! Agency. If any.                              NOTARY Whﬁn "EGG 8U      gs             f Stale   9W LOW Agency Raqulrements
                                                                                                                          m
  I                                                                                                     I
                                                                                                                        ‘
  wllladvise the agendas Ifl change my addraas or phone number and wlll                    I
                                                                                                                                                                                       ~
  cooperate fully with them In the probasslng of my charge In amnniance with thelr                                                       '

  Procedures:
                                                                                                               u
                                                                                                               |   swear or afﬁrm that have read the above charge and
                                                                                                                                             l                                                that   It   is   tru- to
  I   declare under penalty uf perjury that the above              is   true   and   correct.                  the be      fmy knowlad a, Informall n nd belief.
                                                                                                               SIGN


                              A
                                                                                                                         ﬁcM
                                                                                                                    BanRIBﬁDANM
             -

                   gal                                                                                                                           RM
                                                                                                               (month. day.      yeah
                                                                                                                                                                      NQIHW'PuBlln --3tate oi Indfana
                   Du                                      charmng Fauy svgnaruna                                   ’7...   30..   go go                                        '




                                                                                                                                                                                    Men County
123333
                  USDC IN/ND case 1:21-cv-00119-HAB-SLC document 6 filed 02/23/21
         p.m‘ D7-30—202D
                                                                               Equalpage 5 of 6
                                                                                     Employment
 JUL/3D/2020/THU 01:88 PM                                                                                         FAX   No.                        Opportunity CPoﬁﬂﬁﬂssion
                                                                                                                                                   Indianapolis District Office
                                                                                                                                                    przr‘rzmrrn 07/20/9090
     THE PARTICULARS               ARE. {[{mklunmdf papa;-       l;   newer}, duds}:   «mm «heermj:

                                                            a
                                                                                                                                                          470-2020-03378

                  IV.    Aﬂer reporting lihe gender harassment, Complainant was                                             retaliated against     by being written up for
                                false/bogus reasons and suffering unwarranted disciplinary actions. These                                              mite ups were false
                                and pretextual and ware done to punish Plaintiff for raporting aexual harassment.

                  V. Ultimately, after raceiving several false and pretextual write ups, Complainant was tennjnated on or
                         about June 4, 2020. A5 a result Complainemt suffered lost income, emotional disu‘ess, mental
                                anguish, ﬁnancial distress, embarrassment, humiliation, and other                                              damages and   injum‘as.


                  VI. Respondent acted intentionally and in reckless disregard of Complainant’s federally protected civil
                                rights L111d6r_Title VII, warranting                               an imposition 0f punitive damages.
                                                            i




     I   want   this   clwge ﬁled with boththe. EEOC and the Slate. or local Agency, if any. Iwill                NOTARY H Mm WUM’JWEW 5W9 mid 1-00”! Agency Realm'smem
                ma agencies      nhanga my addmss m‘ phone number 11nd lwill coopemte fully with
     advlse
                                                                                                                               m /K /
                                                                                                                                      -
                                If I

     them    in   the processing ufrny 011mg: in accordance whh their pruccduru.                                                           -




     l   declare under pmalty ofparjury that the                nﬁova    is   tmc and   correct.




                                                                                                 st/ﬂ
                                                                                                                  ./
     \7/%
     —?
      /             /Daw
                            p


                                           %ﬁffﬁgL.“
                                              l
                                                  ll'
                                                        ‘




                                                                                        I
                                                                       Chargingl-‘ariy Sigma»
                                                                                             _




                                                                                                      W
                                                                                                      —
                                                                                                              >
                                                                                                                   UESCRIBED AND SW
                                                                                                                  (month,   clay.




                                                                                                                        7,50 30 ZO
                                                                                                                                    ymr)

                                                                                                                                     .-
                                                                                                                                                             LORI


                                                                                                                                                      Notary Puhﬂo
                                                                                                                                                                    KAY KDLB
                                                                                                                                                                    Beg
                                                                                                                                                                     -
                                                                                                                                                                         51am
                                                                                                                                                               Nta'n County,

                                                                                                                                                    My Cummission
                                                                                                                                                                                m

                                                                                                                                                                     Expires Dar:
                                                                                                                                                                                    Indiana

                                                                                                                                                                                       '




                                                                                                                                                                                     2i).
                                                                                                                                                                                           '




                                                                                                                                                                                                '




                                                                                                                                                                                               20,24
                                                                                                                                                                                                    ,
                                           17D01-2102-CT-000005                              Filed: 2/23/2021 3:50 PM
                                                                                                                 Clerk
                USDC IN/ND case 1:21-cv-00119-HAB-SLC
                                U.S. EQUAL
                                              DeKalb Superiordocument
                                                              Court 1 6 filed 02/23/21 page 6 DeKalb
                                                                                              of 6 County, Indiana
  EEQC Form   161 (11:16)                                                      EMPLOYMENT OPPORTUNITY COMMISSION

                                                                 DISMISSAL AND NOTICE 0F RIGHTS
 T0?     Tamarah Kump                                                                                      From:   Indianapolis District Office
          13013 Elsworth Street                                                                                    101 West Ohio Street. Suite 1900
          Leo, Indiana 46765                                                                                       Indianapolis, Indiana 46204




        E                            On behalf ofperson(s) aggrieved whose identity is
                                     CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC     Charge No.                                    EEOC Representative
                                                          .
                                                                                                                                                  Telephone No.

                                                                Frederick J. BruBaker,
 470-2020-03378                                                 Enforcement Supervisor                                                            (463) 999-1 148
 THE EEOC           IS      CLOSING       ITS FILE        ON THIS CHARGE FOR THE FOLLOWING REASON:
                    The     facts alleged    in   the charge       fail   to state a ciaim under    any of the statutes enforced by the EEOC.

                    Your allegations did not involve a                disability   as defined by the Americans With Disabilities Act.


        EDDDD       The Respondent employs                    less than the required     number of employees or is not otherwise covered by the            statutes.


                    Your charge was not timely ﬁled with EEOC;                             in   other words, you waited too long after the date(s) of the alleged
                    discrimination to ﬁle your charge

                    The  EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                    information obtained establishes violations of the statutes. This does not certify that the respondent is in
                                                                                                                                 compliance with
                   the statutes.        No ﬁnding    is       made as to any       other issues that might be construed as having been raised by this charge.

                   The EEOC has adopted              the findings of the state or local            fair   employment     practices   agency that investigated   this   charge.
        DD
                   Other (brieﬂy state)



                                                                           -   NOTICE OF SUIT RIGHTS                 -
                                                                  (See the additional information attached     to this form.)


        the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Title VII,
Discrimination in Employment Act: This will be the only notice of dismissal and of your right t0 sue that we will send
                                                                                                                        you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federaf or state court. Your
lawsuit    must be          filed   WITHIN 90 DAYS of your receipt of                           this notice; or your right to sue based on this charge                 will   be
lost.   (The time        limit for filing suit     based on a claim under state law may be                     different.)


Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
allegedEPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years!
before you file suit may not be collectible.

                                                                                      On   behalf of he Crfrﬁjssion


                                                                                                                                                   1   December 2020
Enclosures(s)
                                                                                                                                                        (Date Mailed)
                                                                                      District Director
“c:
             Anthony M.             Stites                                                                Christopher c. Myers
             BARRETT MCNAGNY                                                                              CHRISTOPHER C MYERS & ASSOCIATES
           V215 East Berry Street                                                                         809 South Calhoun Street, Suite 400
           Fort Wayne, Indiana 46802                                                                      Fo'rt Wayne, Indiana 46802
